DENY; and Opinion Filed January 30, 2015.




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-15-00122-CV

                          IN RE ROBERT E. RODRIGUEZ, Relator

               On Original Proceeding from the 296th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 296-80180-2014

                              MEMORANDUM OPINION
                        Before Justices Lang-Miers, Fillmore, and Brown
                                  Opinion by Justice Fillmore
       Before the Court is relator’s January 30, 2015 petition for writ of mandamus. In his

petition, relator contends the trial court abused its discretion by denying his motion to dismiss the

indictment in cause number 296-80180-2014 because it was obtained by a prosecutor who was

disqualified at the time the indictment was presented to and obtained from the grand jury and the

indictment is void. According to relator, a void indictment “does not vest the trial court with

jurisdiction, therefore the trial court is powerless to act on such an indictment or force a

defendant to go to trial on such an indictment.” Relator maintains the trial court’s denial of his

motion to dismiss is a clear abuse of discretion and itself a void order, and that mandamus should

issue to correct the trial court’s void order and dismiss the void indictment. Relator has failed to

show entitlement to relief by mandamus. See In re McCann, 422 S.W.3d 701, 704 (Tex. Crim.

App. 2013)(orig. proceeding) (mandamus relief may be granted if a relator shows that (1) the act
sought to be compelled is purely ministerial, and (2) there is no adequate remedy at law.); In re

State ex. re. Weeks, 391 S.W.3d 117, 121-23 (Tex. Crim. App. 2013) (orig. proceeding) (same).

       Accordingly, we deny relator’s petition for writ of mandamus.




                                                    /Robert M. Fillmore/
                                                    ROBERT M. FILLMORE
                                                    JUSTICE



150122F.P05




                                              –2–